DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

 Response to Amendment
Applicant filed a response, amended claims 1, 15, 17, 30, and added new claim 32 and 33 on 02/08/2021. 

Response to Arguments
	Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 15 recites the retention element is defined within the partial cavities. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retention element” in claim 1 and 30 and their 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, “retention element” will be interpreted to have the following structure: movable arm (Figure 4 and [0029]), retention head [0029], drive that is actuated pneumatically, hydraulically, or electrically [0010], [0029], and a base [0034] and its equivalents. According to the specification, “tensioner” will be interpreted to be equivalent to “retention element” [0010],  and therefore, have the structure including a movable arm (Figure 4 and [0029]), retention head [0029], drive that is actuated pneumatically, hydraulically, or electrically [0010], [0029], and a base [0034] and its equivalents.
 According to the specification, “removal element” will be interpreted to have the following structure: a vacuum suction (Figure 5 and [0052]-[0054]) and/or robot arm [0054]. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918). 
Regarding Claim 1, Schrober teaches a tool for producing a fiber composite component [0033], comprising:
at least two tool portions having partial cavities and which are moved together in a production position in such a manner that they form a cavity [0033], in which cavity the fiber composite component is produced;
a retention element that is associated with the at least a first tool portion (Figure 10 and [0109]), 
wherein the retention element comprises a movable arm (Figure 10 and 11, item 80), a retention head (Figure 10 and 11, item 83), a base (Figure 10 and 11, item 85), 
wherein the retention element is pivotable between an initial position when the tool portions and a retention that is different from the initial position [0109]-[0110]. 



Schroder does not explicitly teach the retention element includes a drive that is actuated pneumatically, hydraulically, or electrically.  

Brussel teaches an apparatus for securely positioning a fiber-reinforced plastic mass in a press, comprising a mechanical spring or a pneumatically or hydraulically active biasing mechanism (Figure 2, item 4 and Col 4, Ln 55-57). 
The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to automate the clamping of the retention element of Schroder by utilizing a drive. It would have been obvious to one of ordinary skill in the art to substitute the spring of Schroder with a pneumatically or hydraulically active biasing mechanism, a functionally equivalent spring mechanism as taught by Brussel, for the purpose of automating the clamping capabilities of Schroder. 

Regarding claim 15, Schroder in view of Brussel teaches the tool as applied to claim 1, wherein the retention element is defined within the partial cavities (Figure 10 and [0110]).

Claims 16-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918), as applied to claim 1, Bech (US 7,895,746). 
Regarding claim 16, Schroder in view of Brussel teaches the tool as applied to claim 1, wherein the mold is shaped to produce wind turbine blades (Schroder, [0033]) and, therefore,  

Bech teaches a two mold halves for producing a wind turbine blade (Figure 1 and Figure 4). 
	It would have been obvious to substitute the undisclosed shape of the wind turbine blade mold of Schroder in view of Brussel with the shape of the wind turbine blade mold of Bech, a functionally equivalent wind turbine blade mold. 

	Regarding claim 17, Schroder in view of Brussel and Bech teaches the tool as applied to claim 16, wherein the retention portion has a first end that is connected to a drive and a second end that defines a mounting head (Schroder, Figure 10 and [0109]). 

	Regarding claim 18, Schroder in view of Brussel and Bech teaches the tool as applied to claim 16, wherein the retention element is pneumatically or hydraulically actuatable (Brussel, Figure 2, item 4 and Col 4, Ln 55-57).

	Regarding claim 19, Schroder in view of Brussel and Bech teaches the tool as applied to claim 18, wherein the tool portions each have surfaces which the fiber composite produced is in contact (Schroder, [0033]). 

Regarding claim 27, Schroder in view of Brussel and Bech teaches the tool as applied to claim 17, wherein the retention element is pneumatically or hydraulically actuatable (Brussel, Figure 2, item 4 and Col 4, Ln 55-57).

Claims 20, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918) and Bech (US 7,895,746), as applied to Claim 19, in further view of Davis  (Surface Engineering for Corrosion and Wear Resistance).

Schroder in view of Brussel and Bech is silent on the surface composition of the compression molding device and what surface coating if any was applied to the device. 
Davis discloses that the corrosion, wear, or the combined effects of these destructive failure modes cost industrial economies hundreds of billions of dollars each year and one of the most effective means of mitigating damage due to corrosion and wear is to treat, or engineer, the surface so that it can perform functions that are distinct from those functions required from the bulk of the material (Preface). Davis teaches various surface coatings, methods of applying said coatings, and the improved properties associated with said coatings (Davis, Page 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface coat the apparatus of Schroder in view of Brussel and Bech as taught by Davis to prolong the lifetime of the molding device and mitigate costly damage to the apparatus.  

Regarding 21, Schroder in view of Brussel and Bech teaches the apparatus as applied to Claim 19. 
Schroder in view of Brussel and Bech is silent on the surfaces are plasma-nitrided, mirror-polished, or chromium plated. 
Davis discloses electroplating an object can yield improved wear and corrosion resistance properties depending on the metal or metals being electrodeposited. Davis species that using hard chromium coatings via electroplating is a method of obtaining improved wear resistance (Table 1, Page 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electroplate the surface of the apparatus of Schroder in view of Brussel and Bech with chromium coatings, as 

Regarding 28, Schroder in view of Brussel, Bech, and Davis teaches the tool as applied to Claim 20, comprising hard chromium coatings on the surface of the tool via electroplating to improve wear resistance (Davis, Table 1, Page 2). 

Claims 22-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918), Bech (US 7,895,746), and Davis (Surface Engineering for Corrosion and Wear Resistance), as applied to claim 21, in further view of Reinhold (US 8,556,617). 
Regarding Claim 22-24 and 29, Schroder in view of Brussel, Bech, and Davis  teaches the tool as applied to claim 21, wherein fibrous reinforcement is disposed into the mold (Schroder, [0063]). 
Schroder in view of Brussel, Bech, and Davis does not explicitly teach the tool has a removal element which moves the fiber composite component from the tool, wherein the removal element comprises at least one vacuum suction device via which the fiber composite component produced is removable, wherein the removal element is a movable arm. 
Reinhold teaches a robotic arm that applies vacuum (Col 3, Ln 29-47) to pick up dry fiber-reinforced layer (Col 9, Ln 25-50) and transport it to a mold core (Col 2, Ln 54-59)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to substitute the undisclosed mechanism of applying fibrous reinforcement with the robotic arm of Reinhold, a functionally equivalent mechanism for transporting fibrous material in to a mold. 
While the robotic arm of Reinhold is not intended for removing the fiber composite component produced from the tool, given that the robotic arm of Reinhold is identical in structure to a robotic arm with at least one vacuum suction device, the robotic arm of Reinhold would be capable of performing the intended use.
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918), Bech (US 7,895,746), Davis (Surface Engineering for Corrosion and Wear Resistance), and Reinhold (US 8,556,617), as applied to claim 24, in further view of Fried (US 4,431,397). 
Regarding Claim 25, Schroder in view of Brussel, Bech, Davis, and Reinhold teaches the tool as applied to claim 24.
Schroder in view of Brussel, Bech, Davis, and Reinhold does not explicitly teach at least one air ejector is provided in at least one of the tool portions. 
Fried teaches an air inlet (Figure 1, item 66), which extends from the platen, serves for air ejection of the plastic molded article from the mold 40 (Col 3, Ln 60- Col 4, Ln 6 and Col 5, Ln 15-20). 
One of ordinary skill in the art would have recognized that air ejection is a common technique used to eject a plastic molded article from a mold, as taught by Fried. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to use the technique of Fried for the apparatus of Schroder in view of Brussel, Bech, Davis, and Reinhold as taught for improved mold releasability and efficiency. 

Regarding claim 26, Schroder in view of Brussel, Bech, Davis, Reinhold, and Fried teaches the tool as applied to claim 25, wherein the retention element is provided in both tool (Schroder, [0049]).

Claim 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918). 
Regarding Claim 32, Schrober teaches a tool for producing a fiber composite component [0033], comprising:
at least two tool portions having partial cavities and which are moved together in a production position in such a manner that they form a cavity [0033], in which cavity the fiber composite component is produced;

wherein the retention element comprises a movable arm (Figure 10 and 11, item 80), a retention head (Figure 10 and 11, item 83), a base (Figure 10 and 11, item 85), 
wherein the retention element is pivotable between an initial position when the tool portions and a retention that is different from the initial position [0109]-[0110]. 

Schroder teaches the retention element is operated by having a personal take the handle bar and pushes the bar in the direction of the protrusion thereby exerting a pressing force on the protrusion and the fixating flange lying of a blade half (not shown for simplification reasons) between the protrusion and the pressing bar [0010]. 

Schroder does not explicitly teach the retention element includes a
drive that is actuated pneumatically, hydraulically, or electrically.  

Brussel teaches an apparatus for securely positioning a fiber-reinforced plastic mass in a press, comprising a mechanical spring or a pneumatically or hydraulically active biasing mechanism (Figure 2, item 4 and Col 4, Ln 55-57). 
The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to automate the clamping of the retention element of Schroder by utilizing a drive. It would have been obvious to one of ordinary skill in the art to substitute the spring of Schroder with a pneumatically or hydraulically active biasing mechanism, a functionally equivalent spring mechanism as taught by Brussel, for the purpose of automating the clamping capabilities of Schroder. 


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schroder (PG-PUB 2011/0085911) in view of Brussel (US 5,044,918), as applied to claim 1, in further view of Larsen (US 6,942,261). 

Schroder in view of Brussel does not explicitly teach a pyrotechnical drive. 
Larsen teaches in a simple linear actuator the displacement mechanism used may be a pump, a motor, a mechanical lever, a pyrotechnic, or other mechanism that pressurizes the fluid (Col 1, Ln 23-45), wherein the displacement mechanism pressurizes the fluid so as to cause the fluid to exert a pressure or force upon the piston, preferably accomplished by either adding fluid from a fluid reservoir or by generating additional fluid through a chemical reaction or pyrotechnic event. 
It would have been obvious to one of ordinary skill in the art to substitute a hydraulically active biasing mechanism of Schroder in view of Brussel with a pyrotechnic drive as taught by Larsen, a functionally equivalent drive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742